PER CURIAM.
In a criminal prosecution, it is improper cross examination to ask a witness if another witness (who had previously testified) “was lying.” Boatwright v. State, 452 So.2d 666 (Fla. 4th DCA 1984). We therefore reverse the conviction under review and remand to the trial court for a new trial.1
Reversed and remanded with directions.

. We also note that in the sentencing, the enhancement because of foreign convictions, was error. Forehand v. State, 537 So.2d 103 (Fla. 1989); Johnson v. State, 525 So.2d 964 (Fla. 1st DCA 1988).